NO. 12-09-00295-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

GORDON STUART SMITH,                                      §     APPEAL FROM THE 321ST
APPELLANT

V.                                                        §     JUDICIAL DISTRICT COURT

HOLLY YVONNE SMITH,
APPELLEE                                                  §     SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, Gordon Stuart Smith, has filed a motion to reinstate this appeal and dismiss it.
We previously abated the appeal as a result of Smith’s filing notice of bankruptcy. Smith has
provided this court a copy of the order discharging him from bankruptcy and also informs the
court that he no longer wishes to pursue the appeal. Accordingly, the appeal is reinstated on the
docket of this court, and Smith’s motion to dismiss is granted. See TEX. R. APP. P. 42.1(b).
Opinion delivered May 25, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)